Case 2:18-cv-10771-PJW Document 15 Filed 03/19/19 Page 1 of 2 Page ID #:45



 1   NATHAN C. VOLHEIM
     nvolheim@sulaimanlaw.com
 2   SULAIMAN LAW GROUP, LTD.
 3   2500 South Highland Avenue, Suite 200
     Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Facsimile: (630) 575-8188
 5   Attorney for Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9

10    BEVERLY J. BAKER,                              Case No. 2:18-cv-10771-PJW
11                       Plaintiff,                  NOTICE OF SETTLEMENT
12           v.
13
      BANK OF WEST,
14
                         Defendant.
15

16

17                                      NOTICE OF SETTLMENT
18
            PLEASE TAKE NOTICE BEVERLY J. BAKER (“Plaintiff”), hereby notifies the Court
19

20   that the Plaintiff and Defendant, have settled all claims between them in this matter and are in the

21   process of completing the final closing documents and filing the dismissal. The Parties anticipate

22   this process to take no more than 60 days and request that the Court retain jurisdiction for any
23
     matters related to completing and/or enforcing the settlement. The Parties propose to file a
24
     stipulated dismissal with prejudice with 60 days of submission of this Notice of Settlement and
25
     pray the Court to stay all proceedings until that time.
26

27   Respectfully submitted this 19th day of March 2019.

28
                                                        1
Case 2:18-cv-10771-PJW Document 15 Filed 03/19/19 Page 2 of 2 Page ID #:46



 1                                                          s/ Nathan C. Volheim
                                                            Nathan C. Volheim
 2                                                          Admitted Pro Hac Vice
 3                                                          Sulaiman Law Group, Ltd.
                                                            2500 S. Highland Avenue, Suite 200
 4                                                          Lombard, IL 60148
                                                            (630) 575-8181
 5                                                          nvolheim@sulaimanlaw.com
                                                            Attorney for Plaintiff
 6

 7                                     CERTIFICATE OF SERVICE

 8             I hereby certify that I today caused a copy of the foregoing document to be electronically

 9   filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of
10
     record.
11

12                                                                 s/ Nathan C. Volheim
                                                                   Nathan C. Volheim
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
